DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 5/7/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims and the addition of new claim 37.  
Response to Arguments
Applicant's arguments filed 5/7/2022 have been fully considered but they are not persuasive.
Applicant argues that Ameloot fails to disclose the oxidizing agent because the reference is based on galvanic displacement.  The examiner disagrees and notes the broadly drafted claim merely require an oxygen containing compound and facilitation of the oxidation.  The examiner notes that Ameloot explicitly discloses the presence of DMSO (dimethyl sulfoxide), i.e. an oxygen containing compound, that facilitates the oxidation by the formation of the metallic ions from zero oxidation state metal atoms (see metallic substrate itself is oxidized), see page right column 3735.  Yao and EP 593 cited below also each individually disclose an oxygen containing compound, ethanol, which facilitates the oxidation.
All other arguments not specifically addressed above are deemed moot and addressed in the prior art rejection that follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 12-13, 19, 22-26 and 28-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ameloot et al.  (Patterned film growth of metal–organic frameworks based on galvanic displacement. Chem. Commun., 2010, 46, 3735–3737.)
Claim 1:  Ameloot discloses a method of forming metal-organic frameworks (title), said method comprising: 
exposing a plurality of zero-oxidation state metal atoms to an oxidizing agent, 
wherein the exposing facilitates oxidation of the plurality of zero-oxidation state metal atoms (copper film) to a plurality of metallic ions (Cu2+), wherein the plurality of metallic ions react with a plurality of ligands to form the metal-organic frameworks, and wherein the formed metal-organic frameworks comprise one or more metals and one or more ligands coordinated with the one or more metals (entire reference, see Figure 1 and accompanying text, right column 3735-3536).  Ameloot discloses in situ formation occurs by salt bath oxidation (right column 3735) and explicitly discloses the presence of DMSO (dimethyl sulfoxide), an oxygen containing compound that facilitates the formation of the metallic ions from zero oxidation state metal atoms (see metallic substrate itself is oxidized), see page right column 3735.
	Claim 8:  Prior art discloses the same process steps and same materials claimed and therefore would necessarily have the same results, i.e. some degree of conductivity and can reasonably be considered two dimensional, unless the applicant is using other process steps or materials that are not claimed or disclosed as required.
	Claim 10:  Ameloot discloses in situ formation occurs by salt bath oxidation (right column 3735).
	Claim 12:  Ameloot discloses  plurality of zero-oxidation state metal atoms undergo oxidation and provide nucleation sites for growth of the metal-organic frameworks (Figure 1 and accompanying text, right column 3735-3736). 
 	Claim 13:  Ameloot discloses spring coating and performing the exposing for a period of time to under go an oxidation reaction (Figure 1 and accompanying text, right column 3735-3736).
	Claim 19:  Ameloot excludes one of the claimed compounds by its disclosure of CU2+.
	Claim 22-26:  Ameloot discloses thermal evaporation of copper onto the substrate before exposing and using a mask to form square patterns (Figure 1 and accompanying text, right column 3735-3736).
	Claim 28:  Ameloot discloses the patterning step and exposing step results in a patterned growth of the MOF on the surface (Figure 1 and accompanying text, right column 3735-3736).
	Claim 29-30:  Ameloot discloses the surface is glass (Figure 1 and accompanying text, right column 3735-3736).
	Claim 31-32:  Ameloot discloses the glass is functionalized with an agent that will result in providing an anchor for the plurality of metallic ions, including silanol, which has a hydroxyl group (Figure 1 and accompanying text, right column 3735-3736).
	Claim 33-34:  The contacting with the ligands occurs before exposing to the further oxidation state, i.e. contacting with ligands will occur at application and exposing will occur for a period of time thereafter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ameloot as applied above and further with Yao et al. (Layer-by-Layer Assembled Conductive Metal–Organic Framework Nanofilms for Room-Temperature Chemiresistive Sensing.  Angew. Chem. Int. Ed. 2017, 56, 16510 –16514.)
Ameloot discloses all that is taught above and discloses MOFs using known organic ligands.  Ameloot discloses bonding the organic ligands to Cu2+; however, fails to explicitly disclose HHTP as claimed.  However, Yao, also disclosing forming a MOF and discloses coordination of Cu2+ with HHTP to form Cu3(HHTP)2.  Therefore, taking the references collectively, because Ameloot discloses the organic ligand that coordinates with Cu2+ , it would have been obvious as predictable to use HHTP as the organic ligand because Yao discloses predicable and successful coordination of Cu2+ with HHTP to form Cu3(HHTP)2.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
	Claim 8:  Yao discloses such are conductive (abstract) and can reasonably be considered to comprise two dimensions.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ameloot.
Ameloot discloses preference to glass functionalization with silane and discloses the OH groups onto the surface of the glass (i.e. silanol) will provide predictable results and therefore taking the full disclosure and the level of one of ordinary skill in the art it would have been obvious as predictable to provide a glass surface, untreated and with OH groups, i.e. silanol, with a reasonable expectation of predictable results, i.e. without preferential wetting.   Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ameloot with Yao et al. taken collectively with EP 2578593, hereinafter EP 593.
Ameloot with Yao discloses all that is taught above.  Additionally, Yao discloses forming the metal organic framework using layer by layer spraying using ethanolic solutions by a spray method.   Therefore, using this known technique would have been obvious as predictable method of formation.  
Ameloot with Yao fails to disclose the air stream.  However, EP 593 also discloses a method for preparing the metal organic frameworks and discloses spraying the solutions using air (0038) as the usual gas stream for spraying the precursor solutions.  Therefore, taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have used an air stream because it is a well-known gas used for the spraying of the precursors during the formation of the metal organic precursor.

	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718